          Case 1:20-cv-00522-NONE-JLT Document 38 Filed 07/29/20 Page 1 of 6




 1   MARGO A. RAISON,COUNTY COUNSEL
     By: Andrew C.Thomson,Chief Deputy(SBN 149057)
2
     Kathleen Rivera, Deputy(SBN 211606)
3    Phillip T.Jenkins, Deputy(SBN 309523)
     Kern County Administrative Center
4    1115 Truxtun Avenue,Fourth Floor
     Bakersfield, CA 93301
5
     Telephone 661-868-3800
6
     Attorneys for Defendants County of Kern,
7    Donny Youngblood and Joshua Nicholson
 8
                              UNITED STATES DISTRICT COURT
9
                            EASTERN DISTRICT OF CALIFORNIA
10
     APOTHIO,LLC,                                   Case No.: 1:20-CV-00522-NONE-JLT
11
                         Plaintiff,                 REPLY TO PLAINTIFF'S OPPOSITION
12                                                  TO THE REQUEST FOR JUDICIAL
     V.                                             NOTICE OF DEFENDANTS COUNTY
13
                                                    OF KERN,KERN COUNTY SHERIFF'S
14   KERN COUNTY;KERN COUNTY                        OFFICE,KERN COUNTY SHERIFF
     SHERIFF'S OFFICE; CALIFORNIA                   DONNY YOUNGBLOOD AND
15   DEPARTMENT OF FISH AND                         SERGEANT JOSHUA NICHOLSON

16
     WILDLIFE; DONNY YOUNGBLOOD;
     JOSHUA NICHOLSON; CHARLTON H.                  [Filed concurrently with Reply to
17   BONHAM;JOHN DOES #1 THROUGH                    Opposition to Motion to Strike]
     #10, UNKNOWN AGENTS OF THE
18                                                  Complaint filed: 4/10/2020
     KERN COUNTY SHERIFF'S OFFICE;
19   JOHN DOES #11 THROUGH #20,
     UNKNOWN AGENTS OF THE                          Date: August 10,2020
20   CALIFORNIA FISH AND WILDLIFE                   Time: 8:30 a.m.
     DEPARTMENT,                                    Courtroom: 4,2500 Tulare Street, Fresno
21

22                       Defendants.                Judge: NONE

23

24   TO THE PARTIES THEIR ATTORNEYS OF RECORD;
25         COME NOW Defendants, County of Kem on behalf of itself and its integral agency
26   the Kem County Sheriffs Office (hereafter jointly "County"), Kem County Sheriff Donny
27   Youngblood (hereinafter "Youngblood") and Sergeant Joshua Nicholson (hereinafter
28   "Nicholson") (hereinafter collectively "County Defendants") and provide this Reply in
                                                1


     COUNTY DEFENDANTS'REPLY TO THE OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                                                         1:20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 38 Filed 07/29/20 Page 2 of 6




 1   response to the Opposition to County's Request for Judicial Notice ("Request") filed by
2    plaintiff Apothio LLC (hereinafter "Apothio" and/or "Plaintiff).
3                                                    I.

4                                           BACKGROUND

5            A review of Apothio's Opposition to County Defendants' Request for Judicial Notice
6    reveals that Plaintiff is in agreement that the Court should take judicial notice of the documents
7    that County Defendants have requested, with the limitation that the Court should not take
8    judicial notice of the contents of the documents. County Defendants agree that judicial notice
9    should be taken of the documents, but also believe that judicial notice of the title, definition of
10   the document and the contents are allowable and should be taken.

11           The Opposition requests that the court take judicial notice of the documents but
12   requests the Court not take judicial notice of the "accuracy, content, or purpose of the permits
13   related to the maps referenced in the complaint."(Opposition, pg. 4,11ns. 8and 9.)
14           The Opposition additionally states that "defendants explicitly asked the court to take
15   judicial notice of the "the existence" of the permits but not the permit "accuracy," effectively
16   alleging that the contents and significance of the permits are not proper subjects for judicial
17   notice."(Opposition, pg.4,11ns. 9 to 11.)
18           In the Request Coxmty requested that the Court "take judicial of the following
19   documents which are public records issued by the Kern County Department of Agriculture, and
20   attached hereto as Exhibit A:

21           1.     Restricted Materials Permit 15-XX-XXXXXXX

22           2.     Restricted Materials Permit 15-XX-XXXXXXX

23           3.     Restricted Materials Permit 15-XX-XXXXXXX

24          4.      Restricted Materials Permit 15-XX-XXXXXXX

25           5.     Restricted Materials Permit 15-XX-XXXXXXX

26          6.      Restricted Materials Permit 15-XX-XXXXXXX"

27           For the reasons below. County Defendants believe that the entire permits are subject to
28   judicial notice.


     COUNTY DEFENDANTS'REPLY TO THE OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                                                                1:20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 38 Filed 07/29/20 Page 3 of 6




 1                                                IL

2                                    SUMMARY OF THE LAW

 3   a.     Court May Take Judicial Notice of Public Records

4           Federal Rules of Evidence, Rule 201 (b)states:

 5         (b) Kinds of facts that may be judicially noticed. The court may judicially
           notice ofa fact that is not subject to reasonable dispute because it:
6

7
           (2) can be accurately and readily determined from sources whose accuracy
           cannot reasonably be questioned."
 8

9           Federal Rules ofEvidence, Rule 201 (c)states:
10         (c)Taking Notice. The court:
11
           (2) must take judicial notice if a party requests it and the court is supplied with
12          the necessary information.

13          Federal Rule of Evidence 201(b) authorizes courts to take judicial notice of facts that
14   are "not subject to reasonable dispute" and that are "capable of accurate and ready
15   determination by resort to sources whose accuracy cannot be reasonably questioned." Fed. R.
16   Evid. 201(b); United States v. Ritchie, 342 F.3d 903,907-09(9th Cir. 2003).
17          Public records and information on government agency websites are properly subject to
18   judicial notice. See Paralyzed Veterans ofAm. v. McPherson, No. C064670SBA, 2008 WL
19   4183981, at *5 (N.D. Cal. Sept. 9, 2008); Eidson v. Medtronic, Inc., 981 F.Supp.2d 868, 878-
20   79(N.D. Cal. 2013). Courts may also take judicial notice of"court filings and other matters of
21   public record." Reyn's Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 749, n. 6 (9th Cir.
22   2006)(citing Burbank-Glendale-Pasadena Airport Auth. v. City ofBurbank, 136 F.3d 1360,
23   1364(9th Cir. 1998)).

24          Under Federal Evidence Rule 201(b)(2), a court may take judicial notice ofthe contents
25   of government publications. Austracan (U.S.A.) Inc. v. Neptune Orient Lines, Ltd.,
26   S.D.N.Y.1985,612 F.Supp. 578, 585-586.

27          In Teixeira, while the Ninth Circuit ultimately denied the Plaintiffs appeal, it granted
28   Plaintiffs request for Judicial Notice of County information regarding population. A Court
                                                    3


     COUNTY DEFENDANTS'REPLY TO THE OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                                                             1;20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 38 Filed 07/29/20 Page 4 of 6




 1   may take judicial notice of undisputed facts emanating from a county's public records. Teixeira
2    V. County ofAlameda(2017)873 F.3d 670,676.
3           Additionally, under FRE Rule 201, the court can take judicial notice of '"[pjublic
4    records and government documents available from reliable sources on the Internet,' such as
5    websites run by governmental agencies." Gerritsen v. Warner Bros. Entertainment Inc. (2015)
6    112F.Supp.3d 1011 [112F.Supp.3d 1011,1033].
7           The documents of which County has requested judicial notice are public "restricted
8    materials permits" documents prepared by the Kern County Agricultural Department, open and
9    available to the public for inspection and are equally available to plaintiff and the court for
10   determination oftheir accuracy.

11   b.     **Restricted Materials Permits** are Public Records Proper for Full Judicial Notice

12          County Defendants are not requesting judicial notice of the entire internal contents of
13   the documents, but seek judicial notice that the documents are Kern County Agricultural
14   Department "restricted materials permits" and not licenses or permits for the cultivation of
15   marijuana or hemp. Such a determination would judicially notice the title and definition of the
16   document and allow discussion of the purpose of the creation of the document; in this instance
17   to allow the application of chemicals and or pesticides on certain fields containing the
18   identified crop.

19          County Defendants concede that the court cannot take judicial notice of disputed facts
20   in public records. Lee v. City ofLos Angeles,250 F.3d 668,690(9th Cir. 2001).
21          However,the Opposition takes the mistaken position that a court is unable to consider a
22   public document and subsequently determine whether the document contains disputed facts.
23   Under FRE Rule 201(b) and Ritchie, the court may take judicial notice of facts that are "not
24   subject to reasonable dispute" and that are "capable of accurate and ready determination by
25   resort to sources whose accuracy cannot be reasonably questioned." Fed. R. Evid. 201(b);
26   United States v. Ritchie, 342 F.3d 903, 907-09 (9th Cir. 2003). The court has the ability to
27   consider the documents source, author and inherent trustworthiness to determine if is from a
28   source which is not subject to reasonable dispute.
                                                    4


     COUNTY DEFENDANTS'REPLY TO THE OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                                                             1;20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 38 Filed 07/29/20 Page 5 of 6




 1          In the matter at bar, the Court has the ability to consider judicial notice of documents to
 2   make the determination. The court may review the documents and determine the name and
 3   definition of a document; a process which is to determine whether the underlying material
 4   contained in the documents is from a reliable source and is inherently trustworthy. The court,
 5   in viewing a birth certificate, a driver's license or a trust deed may determine that it may take
6    notice of the document, the title and type of document without judicially noting its contents
 7   since the underlying materials were likely provided to the government agency by outsiders.
 8   Conversely, a document or materials completely prepared by a public agency for the public
9    benefit are inherently more trustworthy and the entire contents may be judicially noticed.
10          County Defendants have been unable to locate a specified process for a determination
11   of federal judicial notice for internal factual disputes. County Defendants suggest use of the
12   following two questions.
13          The first question is whether the document which is the subject of the request is a
14   "public record." If the answer is in the affirmative, the second question is whether the
15   document which is the subject matter ofthe request is "not subject to reasonable dispute."
16          The Opposition cites to cases regarding Deeds of Trust and similar type documents
17   which are prepared by non-public employees and then "filed and received" by the public
18   agency. This may place in contention the factual assertions within the document since the
19   material was provided by non- public entity employees and to the public entity. In this matter,
20   there are no such concerns regarding the content of the subject of the Request, the Restricted
21   Materials Permits. The RMP are documents which were prepared by County employees during
22   the course and scope of their duties and documents which are frequently prepared and available
23   for review for farmers, crop dusters and other farm applicators of potentially hazardous
24   material, and to the general public for those who have an interest.
25                                                  III.

26                                           CONCLUSION

27          In this instance, the matter is clear. The documents of which the County requests

28   judicial notice are public records, prepared and issued by the Kern County Department of
                                                     5


     COUNTY DEFENDANTS'REPLY TO THE OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                                                               1:20-CV-0052-NONE-JLT
            Case 1:20-cv-00522-NONE-JLT Document 38 Filed 07/29/20 Page 6 of 6




 1   Agriculture whose accuracy may be accurately and readily determined from sources whose
2    accuracy cannot reasonably be questioned. The requested records are proper for judicial notice.
3            For the aforementioned reasons. County Defendants respectfully request the Court grant
4    the entire Motion to Strike.

5

6    Dated: July 29,2020                         MARGO A. RAISON,COUNTY COUNSEL

7

8                                                By: /s/ Andrew C. Thomson
                                                    Andrew C. Thomson, Chief Deputy
9                                                   Kathleen Rivera, Deputy
10
                                                    Phillip T. Jenkins, Deputy
                                                    Attorneys for Defendants County
11                                                  of Kern, Donny Youngblood and
                                                     Joshua Nicholson
12

13

14
     2513980.doc
15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COUNTY DEFENDANTS'REPLY TO THE OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                                                             1:20-CV-0052-NONE-JLT
